UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1818


In Re: TARA CHAND SINGHAL,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (1:12-cv-00708-CMH-JFA)


Submitted:   December 6, 2016               Decided:   December 21, 2016


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tara Chand Singhal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tara Chand Singhal filed a petition for a writ of mandamus,

seeking:     (1)    an    order     voiding    the     district     court’s     order

granting the Defendant’s motion to dismiss the complaint in this

action; and (2) transfer of the action to a different district

court judge.        We deny the petition.

       Mandamus is a drastic remedy that should be used only in

extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426 U.S.
394,   402   (1976);      United    States     v.    Moussaoui,   333 F.3d 509,

516-17   (4th      Cir.   2003).      Relief    is    available   only     when    the

petitioner has demonstrated a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                     In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       Because Singhal has not made the requisite showing, we deny

the mandamus petition.             We dispense with oral argument because

the facts and legal arguments are adequately presented in the

materials    before       this   court   and    argument    would    not   aid     the

decisional process.

                                                                  PETITION DENIED




                                          2